Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ATTACHMENT TO ADVISORY ACTION
Responding to Arguments filed 03/18/2022
Applicant's arguments filed 03/18/2022 have been considered but they are not persuasive.
Applicant argues at page(s) 6, particularly “the amendments to the claims set forth herein are to the claims pending after the Amendment filed on August 13, 2021. Applicant respectfully asserts that the claims, as amended herein, raise no new issues that would require further consideration and/or search."
In response, respectfully, the Examiner does not find the argument persuasive.  The new subject matter necessitates a need for further consideration and/or search

Applicant argues at page(s) 6, particularly “The rejections under Section 103 and the distinctions between the combinations of the Tantram, Zanella, Abler, Warburton and/or Tatarchuk references were also discussed in the interview of February 22, 2022. No agreement with respect to patentability was reached in the interview, but the Examiner indicated that he would further consider the claims in view of the arguments presented."
In response, respectfully, the Examiner does not find the argument persuasive.  The request for reconsideration has been considered but does not place the application in condition for allowance because the new subject matter necessitates a need for further consideration and/or search

Applicant argues at page(s) 7, particularly “Zanella discloses a combustible gas sensor comprising a sensing element or sensor element. The filtering means of Tantrum includes a granular oxide such a manganese dioxide. In one example (Example 3) of Tantrum, a silver oxide-magnesium oxide catalyst is formed/packed in a bed. As discussed with the Examiner in the interview and as set forth in the Amendment filed January 24, 2022, such oxides are not metal salts as set forth in the present claims. As discussed with the Examiner in the interview and as set forth in the Amendment filed January 24, 2022, Abler does not disclose the combination of a copper salt and a zinc salt on a single filter medium as set forth in the present claims."
In response, respectfully, the Examiner does not find the argument persuasive.  Whether or not the Applicant agrees or disagrees with "silver oxide" is a metal salt and/or "manganese dioxide" is a metal salt, is a moot point.  The rejection stated "substitute 'silver oxide' of TANTRAM–ZANELLA-WARBURTON with copper acetate (within the claim scope of the first metal salt) of ABLER", and "substitute 'manganese dioxide' of TANTRAM–ZANELLA-WARBURTON with zinc acetate (within the claim scope of a second metal salt) of ABLER "
Also, Applicant's disavow of their own disclosure of the Applicant is the one including "sulfate" (which is an oxide) and "acetate" (which is an oxide) at para 11 of the instant specification with "Contrary to the Examiner’s statements metal acetates and metal sulphates, although having an ion including oxygen, are not metal oxides" is not persuasive in overcoming the rejection.

Applicant argues at page(s) 7, particularly “ To the contrary, Abler requires application of a Group 1 metal salt and a Group 6-12 metal salt to the activated carbon thereof. The two metal salts (that is, the Group 1 salt and the Group 6-12 salt) are impregnated from separate solutions. Abler does not disclose a combination of a copper salt and a zinc salt impregnated on the a single filter medium as set forth in the present claims. As set forth above, unlike the presently claimed invention, Abler disclose immobilization of the Group 1 and Groups 6- 12 metal salts thereof from separate solutions on a highly sorbent activated carbon material."
In response, respectfully, the Examiner does not find the argument persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Applicant has failed to specify any particular notation of evidence in ABLER of the alleged "Abler requires application of a Group 1 metal salt and a Group 6-12 metal salt to the activated carbon thereof", "two metal salts (that is, the Group 1 salt and the Group 6-12 salt) are impregnated from separate solutions". Argument does not replace evidence where evidence is necessary (MPEP 2145 PART I)

Applicant argues at page(s) 7, particularly “Warburton discloses deposition of reagents for removal of alcohols deposited on a porous silica or a glass support. However, one skilled in the art would not exchange the highly adsorbent activated carbon material of Abler with a relatively non-adsorbent material such as quartz or glass. In that regard, like many filters used in connection
7 with gas sensors (and unlike the presently claimed filter media material comprising glass or quartz), the filter media material of Abler is an extremely highly absorbent activated carbon. Absorbent or sorbent materials such as activated carbon or silica, when used in sensor filtration, can effectively filter sulfur compounds such as H2S."
page(s) 7, particularly “The filter media material of the presently claimed gas sensors and method comprises glass or quartz through which a gas is transportable. Unlike many filter media materials, glass and quartz are relatively non-adsorbent materials. Although, absorbent or
page(s) 8, particularly “sorbent materials such as activated carbon or silica, when used in sensor filtration, can effectively filter sulfur compounds such as H2S, they can also impede passage of higher molecular weight combustible gases (analytes) to the sensor head in a combustible gas sensor which may, for example, significantly increase response time of a combustible gas sensor. 
In response, respectfully, the Examiner does not find the argument persuasive.  The Applicant has failed to specify any particular notation of evidence "one skilled in the art would not exchange the highly adsorbent activated carbon material of Abler with a relatively non-adsorbent material such as quartz or glass". Argument does not replace evidence where evidence is necessary (MPEP 2145 PART I); Also, the Applicant is not argument is not arguing the rejection at hand, in that the rejection never proposed the alleged "exchange...activated carbon material of Abler with...quartz or glass"
The Applicant has failed to specify any particular notation of evidence "The filter media material of the presently claimed gas sensors and method comprises glass or quartz through which a gas is transportable. Unlike many filter media materials, glass and quartz are relatively non-adsorbent materials. Although, absorbent or sorbent materials such as activated carbon or silica, when used in sensor filtration, can effectively filter sulfur compounds such as H2S, they can also impede passage of higher molecular weight combustible gases (analytes) to the sensor head in a combustible gas sensor which may, for example, significantly increase response time of a combustible gas sensor". Argument does not replace evidence where evidence is necessary (MPEP 2145 PART I)

Applicant argues at page(s) 8, particularly “It was noted in the telephonic interview that impeding of passage of an analyte gas is not a concern in a filter cartridge for an air purifying respirator as discussed in the examples of Abler."
In response, respectfully, the Examiner does not find the argument persuasive.  The Examiner does not recall such a conversation. Furthermore, the Applicant’s argument is unclear what is supposedly an "analyte gas" in the context of this case, and what that means for alleged patentability.
As best as can be ascertained, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)

Applicant argues at page(s) 8, particularly “Applicant has discovered that the immobilization of a copper salt and a zinc salt from an aqueous solution including those two salts upon a relatively low-adsorbent filter media material such as a glass or a quartz filter media material results in very effective removal of sulfur compounds in a filter for a combustible gas sensor without significantly increasing the response time of the combustible gas sensor. In the case of, for example, glass filter media, prior to the present invention, only lead salts (particularly, lead acetate) were known to provide sufficient removal of interferants/poisons such as sulfur compound. The gas sensors and methods of the present invention provide similar or better HS tolerance than filters based on lead acetate chemistry without the problems associated with toxic lead chemistry, thereby providing a significant improvement in the gas sensor arts."
In response, respectfully, the Examiner does not find the argument persuasive.  The Applicant has failed to specify any particular notation of evidence "Applicant has discovered that the immobilization of a copper salt and a zinc salt from an aqueous solution including those two salts upon a relatively low-adsorbent filter media material such as a glass or a quartz filter media material results in very effective removal of sulfur compounds in a filter for a combustible gas sensor without significantly increasing the response time of the combustible gas sensor. In the case of, for example, glass filter media, prior to the present invention, only lead salts (particularly, lead acetate) were known to provide sufficient removal of interferants/poisons such as sulfur compound. The gas sensors and methods of the present invention provide similar or better HS tolerance than filters based on lead acetate chemistry without the problems associated with toxic lead chemistry, thereby providing a significant improvement in the gas sensor arts.". Argument does not replace evidence where evidence is necessary (MPEP 2145 PART I)

Applicant argues at page(s) 8, particularly “Tatarchuk requires the calcination of any metal salt precursor applied to the filter medium of the filters thereof which results in the formation of an immobilized metal oxide on the filter medium. Moreover, Tatarchuk discloses the immobilization of the metal oxides thereof on a high surface area, porous material such as silicon dioxide, titanium dioxide, aluminum oxide or activated carbon. "
In response, respectfully, the Examiner does not find the argument persuasive.  The Applicant has failed to specify any particular notation of evidence "Tatarchuk requires the calcination of any metal salt precursor applied to the filter medium of the filters thereof which results in the formation of an immobilized metal oxide on the filter medium. Moreover, Tatarchuk discloses the immobilization of the metal oxides thereof on a high surface area, porous material such as silicon dioxide, titanium dioxide, aluminum oxide or activated carbon". Argument does not replace evidence where evidence is necessary (MPEP 2145 PART I)

Applicant argues at page(s) 8, particularly “For the reasons set forth in the Amendment filed January 24, 2022, and as set forth above, Tatarchuk does not overcome the deficiencies of Tantram, Zanella, Abler, and/or Warburton as set forth above."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively.
/ANTHONY R SHUMATE/Primary Examiner, Art Unit 1776